In a proceeding pursuant to article 8 of the Family Court Act, petitioner appeals from an order of the Family Court, Suffolk County, dated May 4, 1971, which dismissed the petition. Order reversed, without costs, and matter remanded to the Family Court, Suffolk County, for proceedings not inconsistent with the views set forth herein. Petitioner commenced this proceeding upon a petition alleging an assault committed upon her by respondent, her husband, and seeking an order of protection. Before the matter was heard, petitioner apparently instituted an action for divorce against respondent in the Supreme Court, alleging cruelty in the assault here complained of. The Family Court concluded that the commencement and maintenance of the divorce action deprived it of jurisdiction. We disagree. The exclusive original jurisdiction of the Family Court of a “ family offense ” proceeding therein between spouses, vested in that court by article 8 of the Family Court Act, is in no way affected by the subsequent commencement of a divorce action in the Supreme Court by one of the spouses. While such a factor may be considered by the Family Court in concluding that its processes are “ inappropriate ” or that its aid is not required (Family Ct. Act, §§ 816, 841), the procedures outlined in article 8 must nonetheless be adhered to. Rabin, P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.